DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over  KR20100124967A  (KR967A) .

Referring to the claim 1 KR967A patent teaches: A plasma generating apparatus (Fig 1 plasma processing unit see translation page 4 paragraph 6) comprising: a cathode assembly including a cathode (item 100 cathode 110 see page 4 Fig  1 description paragraphs 6 to 11); 

(See item 200 anode assembly 210 anode page4 paragraph 6)  having therein a plasma generation space (item S page 4 paragraph 6); and 

    PNG
    media_image1.png
    1008
    725
    media_image1.png
    Greyscale

one or more magnetic force generators configured to generate a magnetic force (See items 311 inside the positive electrode assembly 200 and 313  to 317  magnets assembled inside insulator wall 250  p 5 paragraphs 10-12 ), wherein the anode assembly (200) has one end portion in which a gas supply path is provided (see gas pag 5, paragraphs 13, 14) and the other end portion having an opening (See Fig 1 item  plasma down the X2 is an opening towards downstream  page5 paragraph 15), the gas supply path configured to supply a plasma generating gas to the plasma generation space (See page 5 paragraphs 15 to 17), and 

    PNG
    media_image2.png
    849
    664
    media_image2.png
    Greyscale

In another embodiment Fig 1, 6-9 patent KR967A teaches wherein the gas supply path is configured to generate a vortex of the plasma generating gas in the plasma generation space and said the one or more magnetic force generators are arranged such that the magnetic force is generated in a direction opposite to a rotational direction of the vortex of the plasma generating gas (See Fig 1, 6-9 and page 5 paragraphs 12 to 14).

Hence it would have been obvious to an ordinary skill in the art before the effective filing date of the application to combine the teachings all the embodiments of the Patent KR967 and arrange the polarities of the field lines of the permanent magnets 311 to 317 as desired in order to minimize the wear of the anode assembly 200 to be minimized (See page 5 paragraphs 14 as well as 19). 

Referring to the claim 2 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, K967 further teaches wherein said the one or more magnetic force generators are arranged such that the magnetic force is applied to an arc spot generated between the cathode and the anode in the direction opposite to the rotational direction of the vortex of the plasma generating gas. (See paragraphs 12 and 13 of page 9 and Fig 1, 6-9).

Referring to the claim 3 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, K967 further teaches wherein said the one or more magnetic force generators are arranged such that polarities thereof become opposite to each other in a direction of an axis of the anode assembly (See Fig 6-9 and paragraphs 18 and 19 of page 5).

Referring to the claim 4  Modified reference of patent KR967 teaches the plasma generating apparatus of claim 3,  K967 further teaches wherein, when viewed from the opening toward the gas supply path, N poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a counterclockwise direction and S poles of said the one or more magnetic force generators are directed toward the opening when the rotational direction of the vortex of the plasma generating gas is a clockwise direction. (See Fig 1, 6 to 9 and Paragraphs 12-19 in page 5).  Hence, it is obvious to an ordinary skill to adjust the poles and polarities of magnet poles 311 to 317 as needed in order to minimize the wear of the anode electrode assembly (see paragraph 19 of page 5).

Referring to the claim 5 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, K967 further teaches wherein the gas supply path is inclined with respect to a radial direction of an axis of the anode assembly (See Fig 6-9 and paragraph 12 of page 5)

Referring to the claim 6 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, patent  KR967 further teaches wherein said the one or more magnetic force generators are provided inside or outside the anode assembly (Fig 1,  where the magnets ae included inside 311a and outside inside the insulating member 250 313a ,315a  and 317a radially around the plasma spacing axis X1 to X2 paragraph 12,18)

    PNG
    media_image3.png
    685
    597
    media_image3.png
    Greyscale


Referring to the claim 7 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, patent KR967 teaches wherein said the one or (See Fig 1 paragraph 10 page 5)

Referring to the claim 8 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, patent KR967 teaches a permanent magnet but silent on wherein said the one or more magnetic force generators include a ring-shaped permanent magnet.  However, it is within the scope of the ordinary skill to use ring shaped magnets instead of bar magnets for creating toroidal fields.

Referring to the claim 9 Modified reference of patent KR967 teaches the plasma generating apparatus of claim 1, patent KR967 teaches wherein said the one or more magnetic force generators are movable in a direction parallel with an axis of the anode assembly and in a direction perpendicular to the axis of the anode assembly.(See paragraph 15 page 5).

 Allowable Subject Matter

Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to the claim 10, the closest prior art fails to teach or reasonably suggest that wherein the anode assembly further includes a guide member surrounding the anode, wherein the guide member is made of a plastic material and said the one or more magnetic force generators are provided inside the guide member.  Hence, claim 10 is allowable and hence claims 11, 12 are also objected.
Referring to the claim 13 prior art of record fails to teach a reaction chamber connected to the plasma generating apparatus and configured to process a gas supplied from an outside by a plasma, the processed gas containing a nitrogen oxide; and a nitrogen oxide reduction apparatus connected to the reaction chamber, wherein the nitrogen oxide reduction apparatus includes a cooling unit configured to cool the processed gas to a temperature lower than a nitrogen oxide generation temperature. Hence, claim 13 is allowable, since claims 14-18 are depending on claim 13, they are also objected.

Conclusion

Claims 1-10 are rejected.
Claims 10-18 are objected

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/19/2021